Appeal by defendant from a judgment of the County Court, Westchester County, rendered September 26, 1977, convicting her of grand larceny in the second degree and criminal impersonation, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed and case remitted to the County Court, Westchester County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. In our opinion, the guilt of defendant was not established beyond a reasonable doubt. Hopkins, J. P., Suozzi, Rabin and Shapiro, JJ., concur.